Per curiam.
Motion for mandamus to compel tbe respondent, who is township clerk of Beaver Creek, to enter upon the records of the township the proceedings of a meeting of the township board.
Held, that no meeting of the township board could be legal which was not attended by all the members, unless it appeared that the meeting was duly called and notified. The mere attendance of a quorum does not make a legal meeting, but every member has a right to be present and participate in its action.
Mandamus denied.